internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-124729-03 date date legend grantor year year trust dollar_figurea foundation spouse accounting firm a accountant a accountant b accounting firm b plr-124729-03 dear this letter responds to your representative’s letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make a timely allocation of generation- skipping transfer gst_exemption with respect to a transfer made by grantor to an irrevocable_trust the facts and representations submitted are summarized as follows in year grantor created trust for the benefit of spouse and spouse’s descendants and transferred assets and cash valued at dollar_figurea to trust article iii a of trust provides that during spouse’s lifetime the trustees shall pay to such one or more of spouse and grantor’s living issue from time to time so much of the net_income and principal of the trust as the independent trustees in their discretion determine article iii a of trust provides that upon spouse’s death the trust shall terminate and the remaining principal shall be paid to grantor’s then living issue per stirpes subject_to lifetime trusts set forth in article iii b of trust article iii b of trust provides that any property payable to a descendant of spouse’s parents will be held in a_trust for such descendant the beneficiary from which the trustees shall pay to such one or more of the beneficiary and the beneficiary’s living issue from time to time so much of the net_income and principal as the independent trustees in their discretion determine article iii b of trust provides that upon the death of a beneficiary the trust will terminate and the remaining principal will be paid as that beneficiary appoints i by exercise of a special_power_of_appointment in favor of one or more of grantor’s issue if any issue of grantor is then living and otherwise in favor of any person except the beneficiary the beneficiary’s estate or the creditors of the beneficiary or the beneficiary’s estate and in favor of any charitable_organization described in sec_2055 of the internal_revenue_code or ii by exercise of a general testamentary_power_of_appointment if any has been conferred upon the beneficiary by the independent trustees of the trust article iii c of trust provides that notwithstanding anything in the trust agreement to the contrary each trust under article iii shall terminate upon the expiration of the longest period that property may be held in trust under the law of the jurisdiction governing such trust article iv of trust provides that if upon the termination of any trust the remaining principal is not effectively disposed of such principal shall be paid to spouse’s parents’ issue determined as though none of spouse’s parents’ children were then living subject_to the trust provisions of article iii b or if no such issue is then living to the plr-124729-03 then living issue of spouse’s parents other than spouse or if none to foundation if it is then a charitable_organization described in sec_2055 in year as well as in the four years previous to year grantor retained accounting firm a to prepare the income and gift_tax returns on behalf of grantor and spouse in the period prior to the due_date for filing the year form_709 the united_states gift and generation-skipping_transfer_tax return grantor advised accountant a at accounting firm a of his transfer to trust in year and of his intention to allocate a portion of his available gst_exemption to the amount of the transfer sometime thereafter grantor received a letter from accountant a advising that accountant b would be handling the account of grantor and spouse for year the letter states that accountant a and accountant b will review the tax file of grantor and spouse to ensure the transition is a smooth one accounting firm a did not prepare a year form_709 on behalf of grantor grantor relied on accounting firm a to prepare all necessary tax returns and was not aware of the failure_to_file a year form_709 grantor retained accounting firm b in year accounting firm b discovered that a year form_709 had not been filed the trustees of trust have not distributed any income or principal from trust to date grantor requests an extension of time under sec_301_9100-3 to allocate a portion of his gst_exemption to the amount of the transfer to trust sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides generally that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst plr-124729-03 exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal plr-124729-03 revenue bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of sixty days from the date of this letter to make a retroactive_allocation of his available gst_exemption with respect to the transfer to trust in year the allocation will be effective as of the date of the transfer to the trust in year and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to the trust the allocation should be made on a form_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
